UNTTED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

AUG 2 8 2003
Ms. Rita Byrd
Assistant Superintendent
Fort Thomas Independent Schools
28 North Fort Thomas Avenue
Fort Thomas, Kentucky 41075-1555
Dear Ms. Byrd:
I am writing in response to your letter requesting clarification of the Pan B regulations under the
Individuals with Disabilities Education Act (IDEA) as it relates to the individualized education
program's (IEP) team membership. Specifically, you inquire whether a public agency is
required to ensure attendance at an IEP meeting of an individual who the parent invites and who
is an" employee of the public agency, including a former teacher who has not worked with the
student in several years.
Under Part B of the IDEA, 20 U.S.C. ยง 1400 et. seq., and its implementing regulations at 34
C.F.R. Pan 300, a public agency must ensure that all individuals who are necessary to develop an
IEP that will meet the child's unique needs and ensure the provision of a free appropriate public
education (FAPE) to the child participate in the child's IEP meeting. Under the Part B
regulations, the public agency must ensure that the IEP team for each child with a disability
includes"(1) The parents of the child;
(2) At least one regular education teacher of the child (if the child is, or may be,
participating in the regular education environment);
(3) At least one special education teacher of the child, or if appropriate, at least
one special education provider of the child;
(4) A representative of the public agency who โข (i) Is qualified to provide, or supervise the provision of, specially designed
instruction to meet the unique needs of children with disabilities;
(ii) Is knowledgeable about the general curriculum; and
(iii) Is knowledgeable about the availability of resources of the public
agency;
(5) An individual who can interpret the instructional implications of evaluation
results, who may be a member of the team described in paragraphs (a)(2) through
(6) of this section;
(6) At the discretion of the parent or the agency, other individuals who have
knowledge or special expertise regarding the child, including related services
personnel as appropriate; and
(7) If appropriate, the child."
34 CFR ยง300.344(a).
400 MARYLANDAVE., S.W., WASHINGTON, D.C 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation

Page 2 - Ms. Rita Byrd

The regulations now require that if the parents or the public agency invite other individuals to the
IEP meeting; those individuals must have "knowledge or special expertise regarding the child."
34 C.F.R. ยง300.344(a)(6). This is a change from prior law, which provided, without
qualification, that.parents or agencies could have other individuals as members of the IEP team
at the discretion of the parents or agency. See 34 CFR Part 300, Appendix A, Question 28. The
determination as to whether an individual has knowledge or special expertise, within the
meaning of 34 C.F.R. ยง300:344(a)(6), shall be made by the parent or public agency who has
invited the individual to be a member of the IEP team, and that determination must be made on a
case-by-case basis. See 34 C.F.R. ยง300.344(c). The Federal regulations, however, do not
address the public agency's responsibility to make an employee of the agency, including a
student's former teacher, available for IEP meetings. That determination may be addressed by
the State and/or local policy.
If you have any questions about how the requirements of Part B are implemented in Kentucky,
you may contact the State educational agency at the following address and telephone number:
Ms. Judy Mallory
Director
Division of Exceptional Children's Services
Kentucky Department of Education
Capital Plaza Tower, 8th Floor
500 Mero Street, Room 801
Frankfort, Kentucky 40601
Telephone Number: (502) 564-4970
Again, thank you for sharing your concerns with us. If this Office can be of assistance in the
future, please feel free to contact Mr. Martin Benton, OSEP's Part B contact for Kentucky, at
(202) 205-9028.
Sincerely,

Stephanie Smith Lee
Director
Office of Special Education
Programs
cc: Judy Mallory

